Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00519-CV

               MCCOMBS ENERGY, LTD. and McCombs Energy GP, LLC,
                                Appellants

                                               v.

  Charles FORNEY, John M. Forney, Phillip Forney, William Forney Jr., William Forney III,
                           Ricky Haikin and Larry Wyont,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-05774
                          Honorable Peter A. Sakai, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the petition for permissive appeal is
DENIED. We ORDER that respondents recover any costs they incurred related to this appeal.

       SIGNED October 16, 2019.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice